Per Curiam.
This suit was brought to recover the balance due under an oral building agreement, dated November 11th, 1925, and for extras. It was for the alteration and reconstruction of a two-story frame brick store and apartment house, located in the borough of North Plainfield, Somerset county, New Jersey. The plaintiff in the complaint alleges there is due him $7,945. The trial resulted in a verdict and judgment for the plaintiff for $6,581.88. The defendant appeals and files twenty-four grounds of appeal. The first seventeen are alleged errors in admitting testimony over the defendants’ objection. We find no error here. Eighteen, nineteen and twenty, error by the trial court in refusing defendants’ motions for a nonsuit and for the direction of a verdict in favor *289of the defendants. These motions were properly overruled, as questions of fact were involved. So, the motion for a mistrial. This was discretionary with the trial court. Smith v. Brunswick Laundry Co., 93 N. J. L. 436. Nor do we find any error in the twenty-first, twenty-second, twenty-third and twenty-fourth grounds. These refer to the court’s refusal to charge the first, second, third and fourth requests of the defendants. These were covered by the charge of the trial court, so far as it was proper to charge them. In the main they are too narrow. No. 4 is unsound. The refusal to charge these specific requests as made was not error.
The judgment of the Somerset County Circuit Court is affirmed.